DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to communications filed on 11/18/2019 in which claims 1-20 are presented for examination.

Drawings
Drawings have been acknowledged and are acceptable for examination purposes.

Specification
Specification has been acknowledged and is acceptable for examination purposes.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because 
The claimed invention is directed to an abstract idea without significantly more. The claims recite receiving text from a user, determining weights for text based on keywords, embedding the text, determining an intent of the text based on the weights and mover’s distances from the embedding of the text to a known embedding of known 
	The claim is also not integrated into a practical application because receiving text via a user interface and providing content to the user via the user interface is recited at a high level of generality and doesn’t apply the use of the judicial exception in some meaningful way beyond generally linking the use of the exception to a particular technological environment (See MPEP 2106.05(e) and (g).
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using processors and memories to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Although there are components recited in the claim such as processor, and non-transitory computer-readable medium, mere instructions to apply an exception using a 

Claims 2 and 3 are dependent on claim 1 and includes all limitations of claim 1.  Claims also includes further clarification for inputs and outputs with a model.  However, this doesn’t break away from the reasons for the identified abstract idea because inputs and outputs of data are insignificant extra-solution activity.  

Claim 4 is dependent on claim 1 and includes all limitations of claim 1.  Claim 4 also includes a bi-directional long short term memory layer, wherein this limitation is further defining the limitation for a model of claim 3 with a general recitation of a memory layer, but doesn’t specify how this memory layer is used within the system.  Therefore this doesn’t break away from the reasons for the identified abstract idea.  

Claims 5 and 6 are dependent on claim 1 and includes all limitations of claim 1.  Claims also include clarifications for relevant content, context, intent, and domain of text.  However, these terms are part of the observation of the data and don’t break away from the reasons for the identified abstract idea.  

Claim 7 is dependent on claim 1 and includes all limitations of claim 1.  Claim 7 also includes a chat bot wherein this limitation is further defining the limitation for a user interface of claim 1 with a general recitation of a memory layer, but doesn’t specify how 

Claims 8-14 are directed to a system performing steps recited in claims 1-7 with substantially the same limitations.  Therefore, the rejections made to claims 1-7 are applied to claims 8-14 respectively.

Claims 15-20 are directed to a non-transitory computer-readable medium performing steps recited in claims 1-6 with substantially the same limitations.  Therefore, the rejections made to claims 1-6 are applied to claims 15-20 respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lipka et al. US 20200184307 A1 (hereinafter referred to as “Lipka”) in view of Porter et al. US 20190057143 A1 (hereinafter referred to as “Porter”).

As per claim 1, Lipka teaches:
A method, comprising: 
receiving input of text by a user via a user interface (Lipka, [0006] – Text inputs.  Paragraphs [0133] and [0138] – Input/output interfaces); 
determining weights for portions of the text based on a plurality of keywords (Lipka, [0057] – Using a word2vec indicates that a vector is used which uses weights to match intent of text.  See also [0069] and [0070] of Lipka which explicitly teaches weights in determining intent); 
generating an embedding of the text (Lipka, [0057] – “The open intent system 102 may utilize a word embedding procedure such as word2vec in order to determine verb object pairs within the text input”, wherein this is interpreted as using the neural network model to receive embeddings as the output.  This reads on the claims in view of paragraph [0035] of the pending application); 
Although Lipka teaches weights and embeddings of text, Lipka doesn’t explicitly teach word mover’s distances, however, Porter teaches:
determining an intent of the text by weighting, based on the weights, word mover's distances from the embedding of the text to a known embedding of known text associated with the intent in order to determine a similarity measure between the text and the known text (Porter, [0077] – WMD is used to determine a relevance to a chat question); and 
providing content to the user via the user interface based on the intent (Porter, [0007] – Generate and provide a chat response to the user, where the chat response corresponds to a content portion (e.g., a digital content portion from within the digital content body) related to the content topic that is matched with the chat question).


As per claim 2, Lipka as modified teaches:
The method of Claim 1, wherein determining the weights for the portions of the text based on the plurality of keywords comprises: 
providing input to a model based on the text, wherein the model has been trained based on the plurality of keywords (Lipka, [0006] – The disclosed systems can train both an intent existence neural network and an intent extraction neural network with training data that is untethered from any intent categories.  By applying the intent existence neural network to a text input, the disclosed systems can determine whether one or more intents exist in the text input); and 
receiving output from the model indicating the weights (Lipka, [0057] – “The open intent system 102 may utilize a word embedding procedure such as word2vec in order to determine verb object pairs within the text input”, wherein this is interpreted as using the neural network model to receive embeddings as the output.  This reads on the claims in view of paragraph [0035] of the pending application.  Also using a word2vec indicates that a vector is used which uses weights to match intent of text.  See also [0069] and [0070] of Lipka).

As per claim 3, Lipka as modified teaches:
The method of Claim 1, wherein generating the embedding of the text comprises: 
providing input to a model based on the text (Lipka, [0034]); and 
receiving the embedding as an output from the model (Lipka, [0057] – “The open intent system 102 may utilize a word embedding procedure such as word2vec in order to determine verb object pairs within the text input”, wherein this is interpreted as using the neural network model to receive embeddings as the output.  This reads on the claims in view of paragraph [0035] of the pending application).

As per claim 4, Lipka as modified teaches:
The method of Claim 3, wherein the model comprises a bi-directional long short term memory (LSTM) layer (Lipka, [0022] and [0061] – Bi-direction LSTM layer).

As per claim 5, Lipka as modified teaches:
The method of Claim 1, wherein providing the content to the user via the user interface based on the intent comprises: 
determining that the content is relevant to the text based on the intent based on a mapping between the content and the intent (Porter, [0110] and [0111] – The relationship map depicts the chat question relating to six different content topics where it is determined that topic 6 is the most relevant to the question); and 
providing the content to the user interface for display (Porter, [0007] – .

As per claim 6, Lipka as modified teaches:
The method of Claim 1, further comprising determining a domain of the text based on context information associated with the text, wherein the plurality of keywords are associated with the domain of the text (Porter, [0007] – The systems and methods categorize the received chat question into one or more of the content topics by applying the generated language model to the keywords identified from the chat question, wherein categorization of the chat question is interpreted as determining a domain of the text based on context.  See also paragraphs [0059] and [0060].  This corresponds to the meaning of “domain” in paragraph [0003] of the pending application).

As per claim 7, Lipka as modified teaches:
The method of Claim 1, wherein providing the content to the user via the user interface based on the intent comprises providing a response by a chat bot to the user (Porter, [0007] – Generate and provide a chat response to the user, where the chat response corresponds to a content portion (e.g., a digital content portion from within the digital content body) related to the content topic that is matched with the chat question).



Claims 15-20 are directed to a non-transitory computer-readable medium performing steps recited in claims 1-6 with substantially the same limitations.  Therefore, the rejections made to claims 1-6 are applied to claims 15-20 respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jolley et al. US 20170242886 A1 teaches User intent and context based search results (Title).
Evermann et al. US 10176167 B2 teaches a System and method for inferring user intent from speech inputs (Title).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 24, 2022
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152